Citation Nr: 0202982	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  98-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a crush 
injury of the left anterior thigh (other than injury of 
Muscle Group XV), currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1967.  He also served on active duty for training in July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied an evaluation in excess of 10 
percent for residuals of a crush injury of the left anterior 
thigh.  

In December 1999, the Board remanded this case to the RO for 
additional development.  Following the additional 
development, the RO in November 2001 granted service 
connection for muscle damage to the adductor magnus and 
adductor longus muscles (Muscle Group XV) as secondary to 
service-connected residuals of a crush injury of the left 
anterior thigh.  A separate 10 percent evaluation was 
assigned under Diagnostic Code 5315, effective from November 
3, 1997, the date of receipt of the claim for an increased 
rating.  The veteran was informed of this determination but 
did not disagree with the evaluation assigned.  The RO 
continued the prior 10 percent evaluation for residuals of a 
crush injury of the left anterior thigh with hypesthesia and 
dysesthesia and scar.  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The residuals of a crush injury of the left anterior 
thigh (other than injury of Muscle Group XV) are manifested 
by neuralgia of the left obturator nerve, and a tender and 
painful scar without impairment of function.  

3.  The service-connected residuals of a crush injury of the 
left anterior thigh are not productive of unusual or 
exceptional disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a crush injury of the left anterior thigh (other 
than injury of Muscle Group XV) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.124a, Diagnostic Code 7804, 8728 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran sustained a crushing injury 
to the left thigh on July 12, 1970, during a period of active 
duty for training.  

A VA examination in March 1981 noted that the veteran's 
initial injury resulted only in a severe bruise but that it 
became more and more inflamed and painful.  About three days 
following the initial injury, he saw a private physician, who 
found an abscess formation requiring incision and drainage.  
Although this apparently healed fairly well, the veteran 
noted hypesthesia as well as dysesthesia over the area of the 
scar.  Specifically, he noted burning and hot sensations in 
the entire area of the left anterior thigh.  The veteran 
reported that these symptoms could occur without any specific 
provocation and might occur intermittently during the day.  
When this occurred, he had to sit down and rest to keep the 
pain from getting worse.  However, when the pain was not 
present, he had no impairment of activity.  There was no bony 
injury.  An examination revealed a depressed scar that was 
about 4 by 4 centimeters on the left anterior medial thigh.  
There was decreased sensation over the scar area, as well as 
some hypesthesia over the surrounding area for about 10 
centimeters.  There was no muscular atrophy or bony 
tenderness in this area.  The diagnoses were history of crush 
injury to the left thigh with complication of abscess 
formation requiring incision and drainage, and hypesthesia 
and dysesthesia of the left anterior thigh secondary to the 
injury and subsequent incision and drainage.  

A rating decision dated in June 1981 granted service 
connection for hypesthesia and dysesthesia of the left 
anterior thigh with scar residuals of drainage of abscess.  A 
noncompensable evaluation was assigned under Diagnostic Code 
8799-8728, effective from February 13, 1981, the date of 
receipt of the formal claim for service connection.  

In December 1996, the RO assigned a 10 percent evaluation for 
the left thigh disability under diagnostic codes 7804 and 
8728, effective from September 3, 1996, the date of receipt 
of the veteran's reopened claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has rated the neurological residuals of the left thigh 
crush injury under diagnostic codes 8728 and 7804 for 
neuralgia of the obturator nerve and a superficial scar that 
is tender and painful on objective demonstration.

Peripheral nerve neuralgia is usually characterized by a dull 
and intermittent pain.  When it occurs in a typical 
distribution so as to identify the nerve involved, it is 
rated on the scale provided for the evaluation of injury of 
that nerve with a maximum evaluation equal to the rating for 
moderate incomplete paralysis of the nerve.  38 C.F.R. § 
4.124 (2001).  

Under Diagnostic Code 8528, a noncompensable evaluation is 
provided for either mild or moderate incomplete paralysis of 
the obturator nerve.  A 10 percent evaluation requires severe 
to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8528.  Thus, a compensable evaluation is not available under 
Diagnostic Code 8728 for neuralgia of the obturator nerve.  

However, on VA examination in February 2001, a physician's 
assistant provided assessments that included neuralgia of the 
medial cutaneous branch of the femoral nerve "and/or" of 
the cutaneous branch of the obturator nerve.  This suggests 
that an alternative rating might be available under 
Diagnostic Code 8526 of the rating schedule.  Under that 
diagnostic code, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the anterior crural nerve 
(femoral), while a 20 percent evaluation requires moderate 
incomplete paralysis.  Although a 30 percent evaluation is 
warranted for severe incomplete paralysis of the femoral 
nerve, and a 40 percent evaluation is warranted for complete 
paralysis of the femoral nerve, neither of these evaluations 
is available under the limitation set forth in 38 C.F.R. § 
4.124 for rating peripheral nerve neuralgia.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than complete 
paralysis of the involved nerve, whether due to the varied 
level of the nerve lesion or to partial nerve regeneration.  
38 C.F.R. § 4.124a.  When injury or disease of a peripheral 
nerve results in wholly sensory impairment, the evaluation 
will be for mild, or at most moderate incomplete paralysis of 
that nerve.  Id.  

In February 1999, the veteran underwent a neurologic 
examination for VA.  That examination was conducted by a 
physician specializing in neurology.  The only neurologic 
abnormality was hypesthesia to pinprick over the lateral left 
thigh in the distribution of the lateral femoral cutaneous 
nerve.  The examiner concluded that this abnormality was 
"undoubtedly" due to obesity, and had no relationship 
"what-so-ever" to the June 1970 injury.  There is no 
competent medical opinion contrary to the physician's 
conclusions.  

Since the unrebutted medical opinion is that the disability 
of the femoral cutaneous nerve is not related to the left hip 
crush injury, it would be improper to evaluate the residuals 
of the service-connected left hip injury on the basis of 
impairment of the femoral nerve.  38 C.F.R. § 4.14 (2001) 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).

The record shows, however, that the veteran on VA orthopedic 
examination in February 1999 had full extension of the leg.  
Indeed, there is no showing of any limitation of extension in 
the left lower extremity whatsoever.  The examiner found that 
the veteran's quadriceps muscle development was satisfactory 
and equal.  When asked on VA examination in February 2001 to 
demonstrate restricted adduction of the left leg, the veteran 
demonstrated about 4/5 muscle strength.  (This reduction in 
muscle strength is contemplated in the separate evaluation 
for muscle injury, which is rated 10 percent disabling under 
Diagnostic Code 5315.)  However, the range of motion of his 
left leg was normal within the parameters of his morbid 
obesity.  

When examined in February 2001, the veteran said that he 
experienced a rather steady state of chronic discomfort from 
the area of the scar in that it was always tender to touch 
and that he experienced numbness to the medial aspect of his 
thigh from about 6 inches proximal to the area of the scar to 
about 6 or 8 inches distal to the region of the scar.  
However, he denied any periods of flare-up as opposed to a 
chronic unremitting mild discomfort.  The muscles involved 
appeared to be primarily the left adductor magnus muscle and 
the adductor longus muscle.  There appeared to be no evidence 
of any involvement of the bone.  The numbness described by 
the veteran was in the anticipated distribution of the 
cutaneous branch of the obturator nerve.  

The record shows that most of the veteran's lower extremity 
problems have been attributed to his morbid obesity, which 
has afflicted him for at least two decades.  The recent VA 
examinations have shown that the problems in his left knee 
and hip are due to his obesity and the examiners have 
specifically disassociated the left knee and hip disabilities 
from the left thigh crush injury for which an increased 
rating is now claimed.  

The VA orthopedic examiner noted in February 1999 that the 
veteran's walking was limited to 10 minutes by pain at the 
left hip and left knee, as well as by shortness of breath.  
Standing for work was limited to 20 to 30 minutes by low back 
pain, as well as by increased swelling in the legs.  Although 
there was some pain and numbness in the left thigh, mostly 
near the scar from the crush injury, the veteran reported 
that his most bothersome health problem in the previous three 
months was his left lower extremity, especially the swelling 
and edema.  His second worst problem was his low back pain.  
Lower extremity surgery was limited to the one procedure 
involving the left thigh for treatment of a laceration 
following the crush injury.  Although this healed well, he 
has had some discomfort.  His current health care was with 
private physicians and included some vascular follow-up for 
both lower extremities.  It also included treatment for 
dermatitis of both lower legs, which weeps on the left.  

A physical examination showed that the veteran was severely 
overweight.  There was some limping with the left hip.  He 
was able to rise on his toes and heels.  He could flex 
forward and reach to the lower tibia.  There was severe 
dermatitis and edema at both lower legs, which was worse on 
the left.  The dermatitis was weeping on the left.  His hip 
motion was from zero to 100 degrees, bilaterally, with 
flexion being stopped by his abdomen.  Rotation and abduction 
were satisfactory and equal.  There was some mild left hip 
pain with these movements.  The left hip had some tenderness 
laterally in the trochanteric area and some tenderness in the 
adjacent muscles.  The examiner stated that the scar and 
crushing injury had healed well.  

The VA examiner in March 1999 remarked that there was no 
relationship between the veteran's crush injury and his 
edema, which was equal in both legs.  The diagnostic 
impressions included severe obesity, and edema secondary to 
obesity causing venous lymphatic return problems.  Stasis 
dermatitis secondary to edema was also diagnosed.  When the 
veteran was hospitalized in April 2000, his private treating 
physician attributed his restrictive lung disease and his 
chronic peripheral edema to morbid obesity.  

On examination in February 2001, the veteran was reported to 
be morbidly obese at 435 pounds, which prohibited easy 
ambulation and made it quite difficult for him to climb 
stairs and contributed to lower extremity muscle fatigue and 
soreness.  Service connection is not in effect for any 
pathology other than the muscle injury rated under Diagnostic 
Code 5315 and the peripheral nerve injury rated under 
Diagnostic Code 8728, yet the record shows that it is the 
nonservice-connected pathology of the left lower extremity 
that is clearly the most symptomatic and most vexing.  
However, these non-service-connected manifestations cannot be 
used in establishing the service-connected evaluation.  
38 C.F.R. § 4.14.  

Although the VA orthopedic examiner in February 1999 found 
that there was some continuing tenderness, pain, and numbness 
from post-traumatic scarring that he described as moderately 
bothersome, the examiner was not commenting on the severity 
of nerve paralysis.  The February 2001 examiner found 
moderate muscle damage, but only mild pain from the scar.  

In any event, since the veteran is not entitled to a 
compensable evaluation for even moderate paralysis of the 
left obturator, and impairment of the femoral nerve has not 
been associated with the service-connected crush injury, the 
Board finds that the evidence is not so evenly balanced as to 
raise doubt concerning any material issue and that the claim 
for an increased rating on the basis of the neurological 
residuals of the service-connected crush injury of the left 
anterior thigh must be denied.  38 U.S.C.A. § 5107(b).  

On VA examination in December 1996, a physical examination 
revealed a 3 by 3-centimeter circular scar that was deeply 
depressed (1.5-centimeter depression) on the anterior aspect 
of the left upper thigh.  On VA examination in February 2001, 
there was a 4-centimeter by 2-centimeter flat but depressed 
scar on the medial aspect of the left thigh at the proximal 
third.  The scar was tender to direct palpation and appeared 
to be adherent to the subcutaneous and superficial muscle 
tissues.  Its texture was fibrous.  There was no evidence of 
ulceration or breakdown of the skin.  There was a mild degree 
of underlying tissue loss of the dermis, subcutaneous, and 
probably adductor magnus muscle tissue.  There was no 
evidence of inflammation, edema, or keloid formation to the 
scar.  Its color was slightly pinker than the normal skin 
tissue peripheral to the scar.  The examiner commented that 
the scar tissue was somewhat tender to palpation and that the 
veteran did complain of chronic pain of a mild nature.  He 
said that the only objective evidence of this during the 
examination was the veteran's avoidance response when he 
palpated the scar.  The scar did not show any indication of 
ulceration, nor did it appear to be subject to repeated 
ulceration.  

On VA orthopedic examination in February 1999, the left thigh 
had a well-healed scar of 1/2 inch by 2 inches anteromedially 
in the middle one-third.  This was depressed half an inch.  
The scar had moderate tenderness, and there was some adjacent 
numbness.  

With respect to the scar resulting from the crush injury, the 
Board notes that a separate compensable evaluation for 
residual scars is warranted under Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994), only where none of the 
symptomatology is duplicative or overlapping with other 
service-connected disability arising from the same injury to 
the same anatomical location.  Here, the evidence shows that 
the veteran is not entitled to a compensable evaluation for 
neurologic impairment, and the most recent supplemental 
statement of the case makes clear that the current 10 percent 
evaluation has been provided on the basis of tender and 
painful scars under 38 C.F.R. § 4.118; Diagnostic Code 7804.  
Ten percent is the maximum evaluation under that diagnostic 
code.  

Other scars are rated on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  Repeated examinations have shown that the veteran's 
left hip scar does not result in any limitation of motion, 
cause weakness, or otherwise limit function beyond that 
caused by the pain recognized in the current 10 percent 
evaluation under Diagnostic Code 7804.  The regulations 
prohibit the evaluation of the same manifestation under 
different diagnoses.  38 C.F.R. § 4.14; see Evans v. Brown, 9 
Vet. App. 273, 281 (1996) (a veteran cannot receive separate 
disability ratings for the same disability or the same 
manifestations).  

The record is devoid of any evidence of a poorly nourished, 
ulcerative scar as a result of the service-connected crush 
injury of the left anterior thigh.  Accordingly, a separate 
compensable evaluation is not warranted under Diagnostic Code 
7803 of the rating schedule.  Although the VA examiner in 
February 2001 stated that there was a moderate degree of 
disfigurement as a consequence of the scar, a separate 10 
percent evaluation under Diagnostic Code 7800 is not for 
application because the scar is not on the head, face or 
neck.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The provisions of the cited regulation were 
provided to the veteran and his representative in the 
statement of the case issued in July 1998.  The record does 
not show such an exceptional or unusual disability picture, 
with related factors including frequent hospitalizations or 
marked interference with employment, as to render impractical 
the application of the regular schedular standards and 
warrant extraschedular consideration.  The rationale for the 
RO's refusal to refer this claim to the VA Central Office for 
extraschedular evaluation was provided in the statement of 
the case and in supplemental statements of the case issued in 
May 2000 and in December 2001.  

There is no evidence of frequent hospitalizations for 
treatment of service-connected residuals of a crush injury of 
the left anterior thigh.  Rather, the veteran's recent 
hospitalizations have all been for nonservice-connected 
disabilities.  Moreover, the record does not show that the 
service-connected left thigh disability has resulted in 
marked interference with employment.  A January 1998 VA 
psychiatric clinic note shows that the veteran worked as a 
mill worker for at least 18 years following service and was 
finally laid off in 1986.  Thereafter, he worked driving a 
school bus.  

On VA orthopedic examination in February 1999, it was noted 
that the veteran was working as a school bus driver and that 
his current comfort level allowed him to operate a car for at 
least two hours but that this bothered his legs some.  
Records received from the Social Security Administration 
indicate that the veteran had been employed as a school bus 
driver for 22 years and that he was so employed as recently 
as April 2000, when he was privately hospitalized for 
nonservice-connected disorders.  

The record also unequivocally demonstrates that the veteran 
has been morbidly obese for many years and that most of his 
current medical problems result from this condition.  This 
includes not only problems with his left hip and knee, but 
hypertension, sleep apnea, lower extremity edema with 
cellulitis, and stasis dermatitis.  The veteran has also been 
treated for depression for a number of years.  

D. A. Carter, M.D., a private family practitioner, stated in 
June 2000 that the veteran was disabled from his occupation 
due to a chronic medical condition, which he described in a 
statement received in September 2000.  Dr. Carter said at 
that time that the veteran had severe restrictive lung 
disease and sleep apnea, which had led to heart failure and 
pulmonary hypertension - essentially cor pulmonale.  
Resultant conditions were hypercarbia (a buildup of carbon 
dioxide in the veteran's system) and hypoxemia (a decrease in 
his level of oxygen).  These problems, Dr. Carter said, were 
related to the veteran's severe morbid obesity.  Dr. Carter 
noted that the veteran's weight was greater than 400 pounds.  

Moreover, the records from the Social Security 
Administration, which were received in July 2001, are 
completely consistent with the conclusion that the veteran's 
recent problems stem from nonservice-connected disorders.  
These records show that Social Security disability benefits 
were granted in 2000 because of chronic venous insufficiency 
and chronic pulmonary insufficiency.  When evaluated by a 
private physician in July 2000, it was reported that the 
veteran had recently lost his job as a school bus driver 
because he could not pass the re-certification medical 
examination because of his morbid obesity.  

The Board observes that the rating schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected left thigh disability is 
contemplated in the 10 percent rating assigned.  The Board is 
of the opinion that the current rating accurately reflects 
the actual functional impairment caused by the service-
connected left thigh disability (other than the injury to 
Muscle Group XV).  See 38 C.F.R. § 4.10 (2001).  Based on 
these considerations, the Board finds that the RO did not err 
in finding that the claim did not warrant referral to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Among other things, the VCAA 
eliminated the well-grounded-claim requirement and modified 
VA's duties to notify and assist claimants.  See generally 
VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
5126 (West Supp. 2001); see also Holliday v. Principi, 14 
Vet. App. 280, 284-86 (2001) (holding all sections of VCAA 
retroactive).  

The Court of Appeals for Veterans Claims has held that its 
holding in Holliday "was not intended to stand for the 
proposition that the VCAA requires remand of all pending 
claims and that this Court may not decide that the VCAA could 
not affect a pending matter."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001)(en banc).  In subsequent decisions, the 
Court has held that the VCAA is not applicable in all cases.  
The Court held that the VCAA was inapplicable to a matter of 
pure statutory interpretation.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  The Court has also concluded that 
the VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board observes that the veteran was notified of the law 
governing his claim in the statement of the case and 
supplemental statements of the case issued to him and his 
representative throughout the course of this appeal.  Also 
included in the statement of the case and in supplemental 
statements of the case subsequently furnished was a 
description of the evidence relied on and the rationale 
underlying the RO's decision in this case.  Other 
correspondence from the RO, as well as the Board's December 
1999 remand, illuminated the problems involved in resolving 
the issue addressed herein.  During the course of this 
appeal, the veteran has undergone a number of VA 
examinations, including orthopedic and neurologic 
examinations.  As noted above, the records underlying the 
grant of Social Security disability benefits to the veteran 
have been obtained and considered by the RO.  There is no 
question that the evidence has been extensively developed and 
that the veteran has been afforded a number of opportunities 
to submit additional evidence and argument.  

Neither the veteran nor his attorney-representative has 
pointed to additional development that would be relevant to 
the issue in this case.  The Board notes that there is 
overwhelming evidence at this point of the impact of 
nonservice-connected factors on the veteran's overall 
disability picture, as well as competent medical evidence 
disassociating the symptoms of nonservice-connected 
disability from service-connected disability.  In the absence 
of competent evidence demonstrating entitlement to a rating 
in excess of 10 percent for residuals of a crush injury of 
the left anterior thigh (other than injury of Muscle Group 
XV), the Board concludes that further development of an 
already extensively developed case would merely exalt form 
over substance.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995) (Table).  The Board finds that there is no 
reasonable possibility that any further assistance would aid 
in substantiating the veteran's claim for an increased rating 
for his service-connected left thigh disability (other than 
damage of Muscle Group XV).  38 U.S.C.A. § 5103A(a)(2).  


ORDER

An increased evaluation for residuals of a crush injury of 
the left anterior thigh (other than injury of Muscle Group 
XV) is denied.  

A separate compensable evaluation for a scar, residual of a 
crush injury of the left anterior thigh, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

